Title: From Benjamin Franklin to Edward and Jane Mecom, 21 May 1752
From: Franklin, Benjamin
To: Mecom, Edward,Mecom, Jane


Dear Brother and Sister,
Philadelphia, May 21, 1752
I received yours with the affecting news of our dear good mother’s death. I thank you for your long continued care of her in her old age and sickness. Our distance made it impracticable for us to attend her, but you have supplied all. She has lived a good life, as well as a long one, and is happy.
Since I sent you the order on Mr. Huske, I have received his account, and find he thinks he has money to receive, and, though I endeavour by this post to convince him he is mistaken, yet possibly he may not be immediately satisfied, so as to pay that order; therefore, lest the delay should be inconvenient to you, I send the six pistoles enclosed. But if the order is paid, give those to brother John, and desire him to credit my account with them. Your affectionate brother,
B. Franklin
